Citation Nr: 0930519	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2. Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  

3. Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from 
August 1969 to February 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  


FINDINGS OF FACT

1. In August 2004, the RO denied service connection for 
bilateral hearing loss, tinnitus, and heart disease. Although 
notified of the denial, the Veteran did not appeal this 
action.  

2. Additional evidence received since the unappealed rating 
action of August 2004, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for bilateral hearing loss, tinnitus, and heart disease. 


CONCLUSIONS OF LAW

1. The unappealed rating action of August 2004, which denied 
service connection for bilateral hearing loss, tinnitus, and 
heart disease and of which the Veteran was notified, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2008).  

2. The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claims for 
service connection for bilateral hearing loss, tinnitus, and 
heart disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the VCAA notice by letter of December 2005, 
prior to the May 2006 adjudication which is appealed in this 
case, in which the Veteran was reminded that his claims had 
been denied previously and he had been notified thereof by 
the RO. He was also informed of the reasons for the prior 
denials by the RO in August 2004. He was informed that new 
and material evidence was needed to reopen those claims.  

The Veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf. He was asked to submit evidence, which would include 
evidence in his possession that pertained to the claims. The 
VCAA notice also informed him as to the type of evidence 
necessary to reopen the back and stomach claims, namely, new 
and material evidence and what each of those terms - "new" 
and "material" - means.  

By letter in March 2006, the Veteran was informed of the five 
elements of a service connection claim, pursuant to the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). He 
was also informed of the legal principles governing the 
assignment of effective dates. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements 
of a new and material evidence claim).  

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims. 38 U.S.C.A.§ 5103A (a), (b) and (c). 
The Veteran declined the opportunity to testify in support of 
his application to reopen his claims. 

The RO has obtained the Veteran's VA treatment records. The 
Veteran has submitted private medical treatment records. 
Medical records of his recent service in the military 
reserves are on file.  He has not identified any additional 
evidence for consideration in his appeal.  

Prior to the final unappealed rating decision in August 2004, 
the National Personnel Record Center (NPRC) responded in 2004 
that it had conducted an extensive and thorough search for 
the Veteran's service treatment records but was unable to 
locate the records. Thus, the NPRC concluded that the records 
either did not exist, that the NPRC did not have them, and 
that further efforts to locate them at the NPRC would be 
futile. 

The RO then made a formal finding in August 2005 that the 
Veteran's service treatment records were unavailable for 
review and that all efforts to obtain the needed military 
information had been exhausted and that further attempts were 
futile. 

By letter in August 2004, the RO informed the Veteran that 
his service treatment records were unavailable and he was 
asked to provide any service treatment records in his 
possession that he had not previously furnished and to 
provide any information that he might have as to the 
whereabouts of his service treatment records. He was further 
informed of possible alternative documents to verify 
inservice events. 

Following receipt of the Veteran's application in November 
2005 to reopen the claims which were denied by the August 
2004 rating decision, the RO again sought the Veteran's 
service treatment records. In 2007 the NPRC again stated that 
it conducted an extensive and thorough search for the 
Veteran's service treatment records but was unable to locate 
the records. Thus, the NPRC concluded that the records either 
did not exist or that the NPRC did not have them. 

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
there has been compliance with the duty-to-assist provisions 
of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen: bilateral hearing loss, tinnitus, and heart 
disease

The record shows that the RO had originally denied the claims 
of service connections for bilateral hearing loss, tinnitus, 
and heart disease on the merits in a rating decision in 
August 2004. The Veteran did not appeal that decision. 

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2006) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional. Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial).  

The application to reopen those claims was received 2005.  

The claims were previously denied because a hearing loss and 
tinnitus were not shown, i.e., did not exist and because 
heart disease was first shown in 1990 and was not shown to be 
related to the Veteran's period of military service years 
earlier. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Principles of Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
noted inservice condition is not shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  

Also, certain chronic diseases, including cardiovascular 
disease and a sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Where the service medical records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). However, this duty 
to carefully consider the benefit-of-the-doubt rule is not 
applicable in this case because in the determination of 
whether the claims should be reopened the benefit-of-the-
doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Evidence Previously Considered

The evidence on file at the time of the August 2004 rating 
decision included outpatient treatment records from various 
sources which contained no complaints, history, diagnosis or 
treatment for hearing loss or tinnitus. These records did 
show that the Veteran had been hospitalized in October 1990 
for a myocardial infarction and for follow-up treatment 
thereafter for coronary artery disease. However, there was no 
competent evidence of a connection between the Veteran's 
heart disease, which was first shown years postservice, and 
his military service. 

Additional Evidence

The new evidence since the August 2004 rating decision 
includes VA and private medical records as well as records of 
the Veteran's service in the military reserves, in 2005, 
which demonstrate continued treatment for heart disease. 
However, no clinical history is related within those records, 
nor do those records contain any findings or diagnosis which 
would antedate the Veteran's heart disease to a time prior to 
1990, or even earlier to his military service.  

The additional records also do not contain any complaints, 
history or findings of tinnitus. 

As to bilateral hearing loss, the results of two audiometric 
tests in 2005, one in the military reserves and the other by 
a private clinical source, have been submitted. Neither of 
these demonstrates a threshold in either ear which is greater 
than 20 decibels at any of the frequencies of 500; 1,000; 
2,000; 3,000; and 4,000 Hertz. The report of a private 
audiology evaluation also noted that the Veteran reported a 4 
year history of a "possible" hearing loss. He had no 
history of ear infections but had a history of occupational 
noise exposure and on his last hearing test, about 5 years 
ago, there were normal results. It was noted that pure tone 
tests indicated normal hearing acuity, bilaterally. 

Accordingly, the new evidence, even when considered together 
with the old evidence, does not show that the Veteran has a 
hearing loss by VA standards or tinnitus, or that his current 
heart disease was incurred in service or manifested within 
one year of his 1972 service discharge. 

The Veteran has alleged that service connection is warranted 
on a presumptive basis. However, where as here, the 
determinative issue involves a question of a medical 
diagnosis or time of onset, competent medical evidence is 
required to reopen the claims. The Veteran as a layperson is 
not competent to offer an opinion that requires medical 
expertise, and consequently his statements to the extent that 
he associates bilateral hearing loss, tinnitus, and heart 
disease to his service years earlier do not constitute new 
and material evidence to reopen the claim. Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).


ORDER

The application to reopen the claims for service connection 
for bilateral hearing loss, tinnitus, and heart disease is 
denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


